Per Curiam.
Defendant appeals a plea-based conviction for assault with intent to rob while being armed, MCLA 750.89; MSA 28.284. The plea was accepted by the Detroit Recorder’s Court which subsequently sentenced defendant to a term of from 7 to 15 years in prison.
Defendant’s sole assertion of error on appeal is that the plea taking procedure was reversibly erroneous because the court did not inform defendant of his right to a speedy, public trial. We disagree. We do not wish to get involved in an argument involving the importance of the right to a speedy trial in relation to other constitutional rights. Nonetheless, the Supreme Court has carefully established such a hierarchy, first in People v Rufus Williams, 386 Mich 277; 192 NW2d 466 (1971), and then in the promulgation of GCR 1963, 785.7(l)(d). That rule explicitly specified those rights which the court must tell the defendant he is waiving by pleading guilty. The right to a speedy, public trial is not among them.
Affirmed.